DETAILED ACTION

1. It is hereby acknowledged that 17/038166 the following papers have been received and placed of record in the file: Remark date 09/30/20.

2. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 10/27/20, 12/09/21, 04/07/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  




Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over provisional application (17/038094) claims 1-22. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with fifth generation network and data indicating E- UTRAN New Radio - Dual Connectivity (EN-DC) capabilities supported by a UE. The main difference from the instant application is the provisional application (17/038094) uses the UE for the determination function compared to a computer device to perform the determination. These differences would be an obvious modification to explain the user side from the network side function.  
Instant Application (17/038166)
Provisional Application (17/038094)  
1. A computer-implemented method comprising:
receiving, at a computing device associated with a Fifth Generation (5G) network and from a user equipment (UE) in a geographic area, supported capability data indicating E- UTRAN New Radio — Dual Connectivity (EN-DC) capabilities supported by the UE; 
determining, by the computing device, available capability data indicating EN-DC capabilities available in the geographic area;
comparing, by the computing device, the supported capability data with the available capability data; and sending, from the computing device and to the UE and based at least in part on determining a correspondence between the supported capability data and the available capability data, an instruction to present, via a display of the UE, a service indicator indicating that 5G wireless communication technology is available.

1. (Currently Amended) A computer-implemented method comprising:
establishing, by a user equipment (UE), a connection to a network node configured with Non-Standalone (NSA) Network Architecture;
receiving, from a computing device associated with a Fifth Generation (5G) network and by the UE, available capability data indicating 5G capabilities available to the UE in a geographic area with which the UE is associated; accessing subscription data associated with the UE:
determining, by the UE, supported capability data indicating 5G capabilities supported by the UE based at least in part on determining that the UE is associated with a subscription enabling the UE to access one or more supported E-UTRAN New Radio — Dual Connectivity (EN-DC) combinations of frequency bands available to the UE in the geographic area, determining, based at least in part on one or more available EN-DC combinations of frequency bands associated with the available capability data and the supported capability data, a correspondence between the available capability data and the supported capability data; and determining to present a service indicator indicating that 5G _ wireless communication technology is available based at least in part on determining the correspondence.

The remaining claims are similar to instant application.  



Examiner’s Note:
Application will be considered for allowance when a terminal disclaimer is filed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Kedalagudde et al(US 2019/0150082A1) explains the 5G RAN  may determine that handover from the 5G RAN  to another RAN is appropriate for one or more of the platooning V2X UEs . The new RAN may be an LTE RAN , which may not be able to support platooning due to the LTE latency requirements. Thus, because the platooning V2X UEs may communicate the data of the application category in 5G D2D communications, the platooning V2X UEs that are to undergo handover to the LTE RAN may no longer be able to communicate the application category in 5G D2D communications. In this case, the 5G RAN  may transmit a message to the platooning V2X UEs  that the 5G subcarriers are no longer available to communicate data of the application category. This message may be sent to all of the platooning V2X UEs  or limited to only the platooning V2X UEs  that are to undergo handover. The message may be transmitted prior to handover being performed. Each platooning V2X UE that has received the message may display an indication on a display within the platooning V2X UE warning that platooning may riot be available. The platooning V2X UEs that exit the 5G coverage area may switch to basic service. The V2V messages to support a platooning application may be exchanged in the LTE cell  using 5G “out of coverage” procedures. In some embodiments, all Vehicle-to-Infrastructure (V2I) (to a RSU) and Vehicle-to-Network (V2N) messages (to an eNB) may be sent via LTE.
Zhu (US 2021/0037426A1)  explains  using the enhanced UE radio capability check procedure, the network may determine capability information associated with the UE based on the UE's network slice request and communicate a response indicating the capability information associated with the UE. The response may include allowed NSSAI indicating a first set of slices supported by the current tracking area and include rejected NSSAI indicating a second set of slices that are available on-demand by the UE. In this example, the second set of slices is not supported by the current tracking area, and the response includes a cause value indicating that the second set of slices are available upon the UE's request. The UE may receive a service over the available network slice in the second cell frequency, the available network slice being unsupported by the first cell frequency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478